                                                                  Chrysler East Building
                                                                  666 Third Avenue, 20th floor
                                                                  New York, NY 10017-4132
                                                                  Main (212) 451-2900
                                                                  Fax (212) 451-2999

April 29, 2021

Via ECF
Hon. Katherine Polk Failla
U.S.D.C. for the Southern District of New York
                                                             MEMO ENDORSED
40 Foley Square, Room 240
New York, NY 10007

       RE:    Diego Beekman Mut. Housing Ass’n Housing Dev. Fund Corp. v. Liberty Mut.
              Ins. Co., et al., No. 1:20-cv-10915

Dear Judge Failla:

       This firm represents Defendants Liberty Mutual Insurance Company and American
Economy Insurance Company (“Defendants”) in the above-referenced insurance coverage
dispute. In accordance with Your Honor’s Individual Rules, we submit this joint letter in
advance of the initial pretrial conference scheduled for May 4, 2021.

        The Court entered a Case Management Plan on March 4, 2021 (ECF No. 22). The
parties have exchanged Rule 26 Initial Disclosures. The parties have each served written
discovery demands and responses are due in the coming weeks. Depositions will take place
after all discovery responses have been served.

       There are no issues that require the Court’s attention at this time. In accordance with
Your Honor’s Individual Rules and the Court’s recent email, the parties respectfully request
an approximately 30-day adjournment of the initial pretrial conference scheduled for May 4,
2021 at 11:00 a.m., to allow the parties time to respond to written discovery before speaking
with the Court.

      Thank you for your consideration. Please do not hesitate to contact us, if the Court
would like any additional information.

Respectfully submitted,

/s/ Gerald P. Dwyer, Jr.

Gerald P. Dwyer, Jr.
Cara C. Vecchione

cc: Counsel of record (via ECF)
Application GRANTED. The initial pretrial conference scheduled for
May 4, 2021, is hereby ADOURNED to June 11, 2021, at 2:30 p.m. At the
appointed time, the parties shall call (888) 363-4749 and enter access
code 5123533. Please note, the conference will not be available prior
to 2:30 p.m.

Dated:    April 30, 2021            SO ORDERED.
          New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
